Citation Nr: 1816563	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-15 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a right heel disorder.

7.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from April 1969 to December 1974, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The May 2010 rating decision denied service connection for a foot disability, PTSD, anxiety disorder, bilateral hearing loss, a right heel disorder, and residuals of a head injury.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2010.  A Statement of the Case (SOC) was issued in April 2011.  A timely substantive appeal was received in June 2011.  A Supplemental Statement of the Case (SSOC) was issued in June 2016.

The April 2012 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities.  A timely NOD was received in May 2012.  An SOC was issued in June 2016.  A timely substantive appeal was received in June 2016.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In correspondence received in September 2016, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a foot disability.

2.  In correspondence received in September 2016, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for PTSD.

3.  In correspondence received in September 2016, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for anxiety disorder.

4.  In correspondence received in September 2016, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for bilateral hearing loss.

5.  In correspondence received in September 2016, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a right heel disorder.

6.  In correspondence received in September 2016, the appellant indicated that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a foot disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for PTSD.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for anxiety disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a right heel disorder.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for residuals of a head injury.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, as set forth above, in a statement received in September 2016, the appellant stated that he was "hereby withdrawing all issues on appeal except the bilateral peripheral neuropathy of the lower extremities." 

The Board recognizes that the appellant's representative provided an informal hearing presentation in February 2018 which addressed all of the issues listed on the first page of this decision.  However, there is no indication of any actual desire from the appellant or his representative to retract the appellant's clearly-expressed September 2016 request to withdraw the issues of entitlement to service connection for (1) a foot disability; (2) PTSD; (3) anxiety disorder; (4) bilateral hearing loss; (5) a right heel disorder; and (6) residuals of a head injury.  Further, such informal hearing presentation was received 17 months following the appellant's September 2016 statement regarding withdrawal of such issues.  38 C.F.R. § 20.204(c) (2017) (providing that withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed).

The Board finds that the appellant's September 2016 withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204 (2017).  Hence, there remain no allegations of fact or law for appellate consideration with respect to this claim.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a foot disability is dismissed.

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.

The appeal as to the issue of entitlement to service connection for anxiety disorder is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for a right heel disorder is dismissed.

The appeal as to the issue of entitlement to service connection for residuals of a head injury is dismissed.


REMAND

The appellant contends that his current bilateral lower extremity peripheral neuropathy is the result of his active service, to include exposure to herbicide agents and/or constant foot wetness.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Peripheral neuropathy is deemed to be associated with exposure to herbicide agents.  Presumptive service connection is warranted for such if early onset peripheral neuropathy became manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The appellant served in the Republic of Vietnam from December 28, 1969, to November 30, 1970.  Thus, exposure to herbicide agents has been conceded.

A March 1970 Report of Enlisted Performance states that the appellant was assigned to watch standing duties, which may be as gate guard, roving patrol, tower watch, or radio monitor.  It was noted that such was a combat zone assignment.

Service treatment records are negative for complaints, observations, treatment, or diagnoses regarding the bilateral lower extremities.  A December 1970 Report of Medical Examination found the lower extremities and feet normal.  

In a statement received in July 2009, the appellant stated that it rained a great deal during his land assignment in Vietnam and that such assignment occurred partly during monsoon season.  He explained that his feet were constantly wet while serving.  He has experienced foot problems ever since such service, including constantly cold and painful feet and a need to wear socks even when going to bed.

A June 2011 clinical note from Dr. H.A.D. states that there was electrodiagnostic evidence of severe, sensorimotor, peripheral polyneuropathy of the bilateral lower extremities.

A January 2013 clinical note from Busch Chiropractic states that the appellant had experienced neuropathic symptoms for approximately five years.  The appellant noted exposure to heavy chemicals in the past and reported that a twin brother, who also served in Vietnam, has neuropathy.  The appellant expressed his belief that his current peripheral neuropathy was likely related to his active service.

An August 2014 clinical note states that the appellant described neuropathic pain in his feet as "bad" and "like a toothache."  He had experienced such for two years.

The RO denied entitlement to service connection for bilateral lower extremity peripheral neuropathy because, although he served in the Republic of Vietnam and had a current diagnosis, service treatment records were negative for complaints, treatment, or diagnosis regarding such.  Further, there was no evidence that peripheral neuropathy manifested to a compensable degree within the presumptive period.

Although the record at this time is negative for evidence that the appellant's peripheral neuropathy manifested to a degree of 10 percent or more within a year after the last date on which he was exposed to an herbicide agent during active service, there is an indication that the appellant's peripheral neuropathy may still be related to his active service, to include exposure to herbicide agents and/or constant foot wetness.

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant has a current diagnosis of peripheral neuropathy.  Exposure to herbicide agents is presumed; and the appellant has reported constant foot wetness while in Vietnam.  He has competently reported experiencing foot problems since developing such in service.  However, the appellant has not yet been afforded an examination to determine the nature and etiology of his bilateral lower extremity peripheral neuropathy.  Thus, a remand is required to afford the appellant such examination.

A medical opinion which relies on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Additionally, in the February 2018 informal hearing presentation, it is contended that the appellant served in combat.  The appellant's contentions and the evidence of record raise the possibility that 38 U.S.C. § 1154(b) is applicable.  Upon remand, the RO must make a finding as to whether the appellant participated in combat with the enemy for purposes of 38 U.S.C. § 1154(b).  See also VAOGCPREC 12-99.

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Afford the appellant an appropriate examination to determine the nature and etiology of his bilateral lower extremity peripheral neuropathy.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should opine as to whether it is at least as likely as not that the appellant's currently-diagnosed bilateral lower extremity peripheral neuropathy was incurred during service, or was a result of an in-service disease, event, or injury, to include presumed exposure to Agent Orange.

The examiner's attention is directed to:

(a) the March 1970 Report of Enlisted Performance which states that the appellant was assigned to watch standing duties;

(b) the appellant's July 2009 statement that it rained a great deal during his land assignment in Vietnam, including monsoon season and his feet were constantly wet, he has had foot problems ever since such service including constantly cold and painful feet and a need to wear socks even when going to bed; 

(c) the June 2011 clinical note from Dr. H.A.D. which states that there was electrodiagnostic evidence of severe, sensorimotor, peripheral polyneuropathy of the bilateral lower extremities; 

(d) the January 2013 clinical note from Busch Chiropractic which states that the appellant had experienced neuropathic symptoms for approximately five years, reported exposure to heavy chemicals in the past, and that a twin brother who also served in Vietnam has neuropathy; and 

(e) the August 2014 clinical note which states that the appellant described neuropathic pain in his feet as "bad" and "like a toothache," which he had experienced such for two years.

In providing the requested opinion, the examiner should include a rationale.

The examiner is informed that the Federal Circuit has held that a medical opinion which relies on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451  F.3d 1331, 1336 (Fed. Cir. 2006).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, including consideration of whether 38 U.S.C.A. § 1154(b) is applicable.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


